Case 1:19-cr-00369-APM Document 95 Filed 03/06/20 Page 1 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

Government [©] UNITED STATES OF AMERICA
Plaintiff [Ol VS. Civil/Criminal No. 19CR369
Defendant —[(@)] TERRELL ARMSTEAD
Joint [Oo]
Court [OD]
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER . FOR |.D. IN SENT INTO
EVIDENCE JURY
(date & time)
3 Mary Grand Jury - excerpt 2/27 3/¢ Mery a
ArLosvan
5 Sadie School Records 2/17 3/b Mew ve
7 Mary Interview clip 1 2/771 ale Mew h
9b Jessica Interview clip 2 2)r8 a/c Tessie 1
9c Jessica Interview clip 3 2/28 3)4 Tesstes i
9d Jessica Interview clip 4 z/zx a/b Fessica y
Olga June 2019
11 2/22 alt ol
Grand Jury - excerpt I i d* "

 

 

 

 

 

 

 

 
Case 1:19-cr-00369-APM Document 95 Filed 03/06/20 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

Government [O)] UNITED STATES OF AMERICA
Plaintiff [©] vs. Civil/Criminal No. 19CR369
Defendant [(@)] TERRELL ARMSTEAD
Joint [O}]
Court [OD]
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR |.D. IN SENT INTO
EVIDENCE JURY
(date & time)
, a]4
13a Olga clip 4 3[u 3/e Olan Ag any
13b Olga clip 2 s/u s/t ols N
13c Olga clip 3 3/t 3/b olga It
13d Olga clip 4 3/7 3le Olas i
17 Letter from Sadie to Nathan 3/4 s/t Sadie ,
18 Letter from Sadie toArmstead | 3/4 3/b Sadie "
Text message excerpt between| * . '
19 Sadie and Armstead IM /t Sadie
20 Letters from Sadie to Armstead| 3/4 3/t Sadie N
21 Envelope for Ex. 20 letters 3) “3M Sadie. "

 

 

 

 

 

 

 

 
 

 

Case 1:19-cr-00369-APM Document 95 Filed 03/06/20 Page 3 of 3

 

 

 

 

Government [O] UNITED STATES OF AMERICA
Plaintiff [Ol] VS. Civil/Criminal No. 19CR369
Defendant —[(@)] TERRELL ARMSTEAD
Joint [O]
Court [OQ]
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS EXHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY
(date & time)
22 . oer 3 % Zz /e d . zl4
Sadie “journal entry {4 Sadie ale? am
i 23
23 Sadie 10/2/19 34 a/b Sadie {4 -
Grand Jury - excerpt US ow
24 Clip of call 81 2/4 2/uy Sede. 3/4

B.D on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
